
	
		II
		111th CONGRESS
		2d Session
		S. 3238
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 21, 2010
			Mr. Schumer (for
			 himself, Mr. Specter,
			 Mr. Casey, Mr.
			 Lautenberg, Mr. Menendez, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for a medal of appropriate
		  design to be awarded by the President to the next of kin or other
		  representative of those individuals killed as a result of the terrorist attacks
		  of September 11, 2001, and to the memorials established at the 3 sites that
		  were attacked on that day.
	
	
		1.Short titleThis Act may be cited as the
			 Fallen Heroes of 9/11
			 Act.
		2.Congressional findingsCongress finds that—
			(1)the tragic deaths at the World Trade
			 Center, at the Pentagon, and in rural Pennsylvania on September 11, 2001, have
			 forever changed our Nation;
			(2)the officers, emergency workers, and other
			 employees of State and local government agencies, including the Port Authority
			 of New York and New Jersey, and of the United States Government and others, who
			 responded to the attacks on the World Trade Center in New York City and
			 perished as a result of the tragic events of September 11, 2001 (including
			 those who are missing and presumed dead), took heroic and noble action on that
			 day;
			(3)the officers, emergency rescue workers, and
			 employees of local and United States Government agencies, who responded to the
			 attack on the Pentagon in Washington, DC, took heroic and noble action to
			 evacuate the premises and prevent further casualties of Pentagon
			 employees;
			(4)the passengers and crew of United Airlines
			 Flight 93, recognizing the potential danger that the aircraft that they were
			 aboard posed to large numbers of innocent Americans, American institutions, and
			 the symbols of American democracy, took heroic and noble action to ensure that
			 the aircraft could not be used as a weapon; and
			(5)given the unprecedented nature of the
			 attacks against the United States of America and the need to properly
			 demonstrate the support of the country for those who lost their lives to
			 terrorism, it is fitting that their sacrifice be recognized with the award of
			 an appropriate medal.
			3.Fallen Heroes of 9/11 Congressional
			 Medals
			(a)Presentation authorizedThe President is authorized, on behalf of
			 Congress, to award a medal of appropriate design, such medal to be known as the
			 Fallen Heroes of 9/11 Congressional Medal, to—
				(1)the personal representative or next of kin
			 of each individual referred to in subsection (c), in recognition of the
			 sacrifice made by each such individual, and to honor their deaths on and
			 following September 11, 2001;
				(2)the Flight 93 National Memorial Project in
			 Pennsylvania;
				(3)the National September 11 Memorial and
			 Museum in New York; and
				(4)the Pentagon Memorial Project at the
			 Pentagon.
				(b)Design and striking
				(1)In generalFor purposes of the presentations referred
			 to in subsection (a), the Secretary of the Treasury (in this Act referred to as
			 the Secretary) shall strike 3 designs of medals, with such
			 suitable emblems, devices, and inscriptions as the Secretary determines to be
			 appropriate to be representative of and in honor of, respectively—
					(A)those who lost their lives in the attack at
			 the World Trade Center, including civilians, public safety officers, emergency
			 workers, and the passengers and crew of Flight 11 and United Airlines Flight
			 175;
					(B)the passengers and crew aboard United
			 Airlines Flight 93 that was brought down in rural Pennsylvania near
			 Shanksville, Somerset County; and
					(C)those who lost their lives at the Pentagon,
			 including the passengers and crew of American Airlines Flight 77.
					(2)ConsultationBefore making a final determination with
			 respect to the design of the medal under this subsection, the Secretary shall
			 consult with the Secretary of Defense and such other parties as the Secretary
			 may determine to be appropriate.
				(3)Content of medalsThe medals struck for purposes of
			 subsection (a)(1) shall be silver medals, and the medals struck for purposes of
			 paragraphs (2) through (4) of subsection (a) shall be gold medals.
				(c)Eligibility To receive medal
				(1)In generalAny individual who died on or after
			 September 11, 2001, as a direct result of the acts of terrorism within the
			 United States on that date, shall be eligible for a medal authorized by
			 subsection (a).
				(2)DeterminationEligibility under paragraph (1) shall be
			 determined by the Secretary, in consultation with such other officers of the
			 United States Government and State and local officials as the Secretary
			 determines to be appropriate.
				4.Duplicate medals
			(a)Recipients of duplicate
			 medalsThe Secretary shall
			 strike duplicates in bronze of the medals struck pursuant to section 3 for
			 presentation to each precinct house, firehouse, emergency response station, or
			 other duty station or place of employment to which each person referred to in
			 subsection (b) was assigned on September 11, 2001, for permanent display in
			 each such place in a manner befitting the memory of such person.
			(b)Public safety, emergency, and other
			 workersPersons referred to
			 in this subsection are officers, emergency workers, and other employees of
			 State and local government agencies, including the Port Authority of New York
			 and New Jersey, and of the United States Government and others, who responded
			 to the attacks on the World Trade Center in New York City on September 11,
			 2001, and perished as a direct result of that act of terrorism (including those
			 who are missing and presumed dead).
			5.Establishment of lists of
			 recipients
			(a)Initial lists
				(1)In generalBefore the end of the 120-day period
			 beginning on the date of enactment of this Act, the Secretary shall establish,
			 in the sole discretion of the Secretary, in accordance with this Act—
					(A)a list of the names of individuals eligible
			 to receive a medal under section 3(c)(1) (and their personal representative or
			 next of kin), during the period beginning on September 11, 2001, and ending on
			 the date of enactment of this Act; and
					(B)a list of the eligible recipients of a
			 duplicate medal under section 4.
					(2)ConsultationIn making determinations under this
			 section, the Secretary shall consult the lists of victims maintained by the
			 Office of the Medical Examiner of New York City, the Office of the County
			 Coroner of Somerset County, Pennsylvania, the Armed Forces Medical Examiners
			 System, and such other organizations as the Secretary may determine to be
			 appropriate.
				(3)Determinations finalThe lists established under this section,
			 and the inclusion on or exclusion from such lists of any person, is not subject
			 to judicial review.
				(b)Subsequent eligibilityIf any individual becomes eligible for a
			 medal under section 3(c)(1), or any other recipient becomes eligible for a
			 duplicate medal under section 4, the Secretary shall promptly add the name of
			 that individual or recipient to the appropriate list established pursuant to
			 subsection (a).
			6.Sales of duplicate medals to the public to
			 defray costsUnder such
			 regulations as the Secretary may prescribe, the Secretary may strike and sell
			 duplicates in bronze of the medals struck under this Act, at a price sufficient
			 to cover the costs thereof, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		7.National medalsThe medals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
		
